Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 5-9 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 15 December 2021, with respect to the rejection of previous claim 4 under 35 USC 103 have been fully considered and are persuasive.  Independent claim 1 has been amended to include the limitations of previous claim 4. The rejections of claims 1-3 and 5-9 under 35 USC 103 have been withdrawn.
Claim 4 is canceled, therefore the previous rejection of claim 4 is moot.

REASONS FOR ALLOWANCE
Claims 1-3 and 5-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a layered body comprising a polarizer material film that is a product of stretching in one or more directions, and a substrate film provided on the polarizer material film, the substrate film being a product of stretching in one or more directions, wherein a stretching ratio X of the polarizer material film is 1.5 or more and 5.5 or less, a stretching ratio Y of the substrate film is smaller than the stretching ratio X of the polarizer material film, and an in-plane phase different Re2 of the substrate film is 0 nm or more and 20 nm or less, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-3 and 5-9 are allowable for at least the reason that they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872  

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872